DISSENTING OPINION.
Smith, Judge:
I am sorry that I disagree with my brother judges in this case and that I must respectfully dissent from the conclusion reached in the prevailing opinion.
The act of September 8, 1916, which went into effect September 9, 1916, imposes a duty of 30 per cent ad valorem on natural alizarin and indigo, and colors, dyes, and stains deriyed from certain products. It contains no provision subjecting goods of the kind mentioned which were imported prior to September 9, to the duties therein provided, unless it be held that paragraph Q, of the act of 1913, can be read into the act of September 8. If paragraph Q were an administrative provision of the customs law, it might well be held to have been continued in effect notwithstanding its omission from the act of September 8, but as the subject matter of that provision was not dealt with by the administrative act of June 10, 1890, or by any of the acts amendatory thereof and is wholly excluded from section 3 of the act of 1913, which. expressly amended the administrative act of June 10, 1890, it can not be regarded as an administrative provision.
Paragraph Q is a dutiable provision, that is to say, a provision which determines the duties. It was enacted as section 33 of the act of 1897, and as section 29 of the act of 1909 just as it was repeated and reenacted as paragraph Q of section 4 of the act of 1913. It was not enacted as a part of the special tariff act of September 8, 1916, and therefore can no more be considered as a part of that act than any other dutiable provision of previous tariff acts.
The decision of the United States v. Goodsell Co. (84 Fed., 439) does not decide this case. The act of 1894 which was there involved contained a provision which was construed by the court to be the same as that contained in the act of 1883, which expressly provided that goods in public stores or in bonded warehouses should be subjected to the same duty as if they were imported subsequent to the *123passage of the act. I do not agree that the provision of the act of 1894 was the same as the act of 1883, but whether it was or not the fact remains that it contained an express provision which was held to mean that goods imported prior to the act should nevertheless pay thé duties thereby prescribed if in warehouse or in public stores at the time the new act went into effect.
In the case of Hartranft v. Oliver (125 U. S., 525) the goods were held to be in public stores and therefore subject to the duties of the tariff act of 1883, inasmuch as that act expressly provided that goods in public stores should pay the duties which it imposed.
The act of September 8, 1916, laid the duty on dyestuffs, imported; that is to say, on dyestuffs brought into this country subsequent to its passage and laid no duty on goods imported prior to its passage. To subject goods previously imported.to the operation of the act required a special provision to that effect just as it did in 1897, 1909, and 1918, and just as it did in 1888 and 189Jj. No such provision having been incorporated we can not read it into the act as it relates to rates of duty and not to customs administration.
In my opinion the act of September 8, 1916, was an absolutely independent piece of legislation and except in cases where the amendment was expressly made therein there was no intention to amend previous legislation. Section 16 expressly amends sections 3167, 3172, 3173, and 3176 of the Revised Statutes as amended. Section 22 expressly makes certain provisions of prior internal-revenue laws applicable to the provisions of the new law.
Section 402 of Title IV amends sections 42, 43, and 45 of the act of October 1, 1890. Section 404 of the same title expressly amends section 3255 of the Revised Statutes as amended, and section 406 of the same title expressly amends section 3354 of the Revised Statutes as amended. Section 502 of Title V expressly amends paragraphs 20, 21, 22, and 28 of paragraph 1 of Schedule A and also paragraphs 887, 894, 45®, and 514 of the tariff act of 1918. Section 600 of Title VI expressly amends paragraph 822 of Schedule M and paragraph 567 of the free list of the tariff act of October 8, 1918, so as to impose a duty on certain kinds of printing paper valued above 2t¡ cents per pound instead of 5 cents a pound.
Congress having by the act of September 8, 1916, expressly amended previous laws and especially having amended various paragraphs of the tariff act of 1913, and not having expressly amended any of the paragraphs on dyestuffs, convinces me that the dyestuff provision was an independent tariff provision and .was not intended as an amendment of the tariff act of 1913. In other words, having expressly amended certain provisions it can not be said that it intended to amend others in the absence of an express statement to that effect.
*124The clear purpose of the dyestuff provision in the act of 1916 was not so much revenue as 'protection for the dyestuff industry. The war with Germany cut off our supply of dyes and consequently Congress found it necessary to foster that industry, and Congress having that as its objective it can hardly be argued with much force that it intended to impose additional duties on dyestuffs brought into the country prior to the passage of the act of September 8, 1916, inasmuch as such additional duties would cut no figure in the development of the domestic dye industry. As the provision for dyestuffs in the act of 1916 known as Title V was not amendatory of the act of 1913, and as it contained no provision subjecting to the duties therein prescribed goods in bond or public stores previously imported, it follows, I think, that the merchandise under consideration is not dutiable thereunder. United States v. Boyd (24 Fed., 692-694); Arnold v. United States (13 U. S., 103, at p. 119); United States v. Lyman (26 Fed. Cas., 1024, at p. 1031); United States v. Aborn (24 Fed. Cas., 753, at p. 754); Prince v. United States (19 Fed. Cas., 3331, at p. 1332).
I am of the opinion, therefore, that the decision of the Board of General Appraisers should not be affirmed, but reversed.